 



Exhibit 10.2
LETTER AMENDMENT
Dated as of September 20, 2006
To the banks, financial institutions
     and other institutional lenders
     (collectively, the “Lenders”) parties
     to the Credit Agreement referred to
     below and to ABN AMRO Bank N.V., as
     agent (the “Agent”) for the Lenders
Ladies and Gentlemen:
          We refer to the Credit Agreement dated as of September 14, 2005 (the
“Credit Agreement”) among the undersigned and you. Capitalized terms not
otherwise defined in this Letter Amendment have the same meanings as specified
in the Credit Agreement.
          It is hereby agreed by you and us as follows:
          You have indicated your willingness, on the terms and conditions
stated below, to so agree. Accordingly, it is hereby agreed by you and us as
follows:
          The Credit Agreement is, effective as of the date of this Letter
Amendment, hereby amended as follows:
          Section 5.02 is amended by deleting subsection (d) thereof and
substituting therefor the following subsection (d):
          “(d) [Reserved.]”
          Section 9.02(a) is amended by deleting the phrase “and if to the
Agent, at its address at 540 West Madison Street, Chicago, Illinois 60661,
Attention: Agency Services;” and substituting therefor the following phrase:
          “and if to the Agent, at its address at 250 Bishopsgate, London EC2M
4AA, United Kingdom, Attention: Sebastian Poncet;”
          This Letter Amendment shall become effective as of the date first
above written when, and only when, the Agent shall have received counterparts of
this Letter Amendment executed by the undersigned and the Required Lenders or,
as to any of the Lenders, advice satisfactory to the Agent that such Lender has
executed this Letter Amendment. This Letter Amendment is subject to the
provisions of Section 9.01 of the Credit Agreement.
          On and after the effectiveness of this Letter Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit

 



--------------------------------------------------------------------------------



 



2

Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Letter Amendment.
          The Credit Agreement, the Notes and each of the other Loan Documents,
as specifically amended by this Letter Amendment, are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
The execution, delivery and effectiveness of this Letter Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.
          If you agree to the terms and provisions hereof, please evidence such
agreement by executing this Letter Amendment and sending a facsimile of a
signature page to Sebastian Poncet of ABN AMRO Bank N.V. at +44 (0)20 7678 8727,
and returning at least two counterparts of the executed Letter Agreement to
Sebastian Poncet at ABN AMRO Bank N.V., 250 Bishopsgate, London EC2M 4AA, United
Kingdom.
          This Letter Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Amendment.
          This Letter Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------



 



            Very truly yours,

    LUBRIZOL HOLDINGS FRANCE S.A.S.
(formerly known as NOVEON
HOLDINGS FRANCE S.A.S),
as Borrower
      By  /s/ Nadia L. George         Name:  Nadia L. George        Title: 
President        On behalf of NOVEON EUROPE BVBA,
as Borrower
      By  /s/ Donald W. Bogus         Name:  Donald W. Bogus        Title: 
Manager       Capacity:      THE LUBRIZOL CORPORATION,
as Guarantor
      By  /s/ Charles P. Cooley         Name:  Charles P. Cooley        Title: 
SVP and Chief Financial Officer              By  /s/ Joanne Wanstreet        
Name:  Joanne Wanstreet        Title:  Vice President     

Agreed as of the date first above written:

          ABN AMRO Bank N.V.,
as Agent and as Lender
      By  /s/ Alexander M. Blodi         Name:  Alexander M. Blodi      Title: 
Managing Director            By  /s/ Michele Costello         Name:  Michele
Costello      Title:  Vice-President     

 



--------------------------------------------------------------------------------



 



          [NAME OF LENDER]
      By           Title:      [Etc.]       

 